MEMORANDUM***
Avtar Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider the denial of his motion to reopen. We have jurisdiction pursuant to former 8 U.S.C. § 1105(a). We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and deny the petition for review.
Singh submitted new evidence of ineffective assistance of counsel with his motion to reconsider, but did not identify any error of fact or law in the BIA’s denial of his underlying motion to reopen as required by 8 C.F.R. § 1003.2(b)(1). Accordingly, the BIA did not abuse its discretion in denying Singh’s motion to reconsider. See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000) (the BIA does not abuse its discretion unless it acts arbitrarily, irrationally, or contrary to law) (quotation omitted).
*956Singh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.